DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
The status of the 04/04/2022 claims, is as follows: claim 1 has been amended; claims 4-5 have been withdrawn; claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aberg (US 20110056923, newly cited)
Regarding claim 1, Aberg discloses a welding power supply (welding power supply 1; fig. 1) for applying an alternating voltage (alternating positive and negative current pulses 11 and 12; fig. 2) across a welding electrode (welding electrode 2) and a workpiece (workpiece) (abstract and para. 0004), comprising: 
a DC power supply circuit (direct current source 4) that outputs DC power (fig. 1); 
a first inverter circuit provided (switch device 7) with a plurality of switching elements (switch elements 18, 19, 23, and 24; fig. 3) (para. 0067), the first inverter circuit being configured to receive the DC power from the DC power supply circuit (direct current source 4) to output AC power (a series of alternating positive and negative current pulses 11 and 12); 
a current sensor (current meter 8) that detects output current from the first inverter circuit (switch device 7) (para. 0060); and 
a controlling circuit (control unit 9) that controls the DC power supply circuit (direct current source 4) and the first inverter circuit (switch device 7) (para. 0061, lines 1-3); 
wherein, in switching an output polarity of the first inverter circuit (switch device 7), the controlling circuit (control unit 9) is configured to: stop an output of the DC power supply circuit (direct current source 4) to the first inverter circuit (switch device 7) (at t1, the direct current source 4 is turned off until t2) (para. 0061 and 0071); then provide a short-circuit state by setting all of the switching elements (switch elements 18, 19, 23, and 24) to ON (at t2, all switch elements 18, 19, 23, and 24 are short circuited), and then switch a switching element that was ON before the short-circuit state to OFF while simultaneously restarting the output of the DC power supply circuit to the first inverter circuit (at t2, the direct current source 4 is turned on again until t3 during which the switching elements 18 and 24 are switched from ON to OFF) when an absolute value of an instantaneous value of the output current (current) decreases to a first threshold value (Ix+) (para. 0061 and 0071).  

[AltContent: arrow]
    PNG
    media_image1.png
    643
    450
    media_image1.png
    Greyscale

[AltContent: textbox (Direct current source 4 is turned on between t2 and t3)]


Regarding claim 3, Aberg discloses the welding power supply (welding power supply 1; fig. 1), wherein the controlling circuit (control unit 9) is configured to provide the short-circuit state (all switch elements 18,19, 23, and 24 are short circuited) when the absolute value of the instantaneous value of the output current decreases to a second threshold (Ix-) after terminating the output of the DC power supply circuit (direct current source 4 is turned off again) (para. 0061 and 0071).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aberg in view of Karlsson (EP 0538227, previously cited)
Regarding claim 2, Aberg discloses substantially all of the claimed features as set forth above, wherein the DC power supply circuit  (direct current source 4) converts AC to DC, wherein the direct current source 4 is turned off at t2 (para. 0061). Aberg does not disclose the DC power supply circuit includes a second inverter circuit, and the controlling circuit is configured to stop the output of the DC power supply circuit by stopping switching of the second inverter circuit.  
However, Karlsson discloses a welding power supply (welding current source for alternating-current arc welding) comprises the DC power supply circuit (annotated fig. 1) includes a second inverter circuit (inverter 2), 25and the controlling circuit (control unit 4) is configured to stop the output of the DC power supply circuit by stopping switching of the second inverter circuit (inverter 2) (col. 4, lines 1-6).  
[AltContent: textbox (DC power supply circuit)][AltContent: arrow]
    PNG
    media_image2.png
    679
    411
    media_image2.png
    Greyscale

Therefore, it would been obvious to one of ordinary skill in the art to modify the DC power supply circuit of Aberg to include the second inverter circuit as taught by Karlsson, in order to incorporate known component i.e. the second inverter circuit that is utilized in known DC power supply circuit, in order to convert from AC input to DC output. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aberg
Regarding claim 6, Aberg discloses substantially all of the claimed features as set forth above, wherein the controlling circuit (control unit 9) is configured to reduce the current to the first threshold (Ix+) for a case where the output polarity is switched from a forward polarity (positive current pulse) to a reversed polarity (negative current pulse) and for a case where the output polarity is switched from the reversed polarity (negative current pulse) to the forward polarity (positive current pulse) (para. 0061 and 0071), the forward polarity being a state in which a potential of the workpiece (workpiece) is higher than that of the welding electrode (welding electrode 2), the reversed polarity being a state in which the potential of the workpiece (workpiece) is lower than that of the welding electrode (welding electrode 2) (see footnote 1).
Aberg does not disclose the controlling circuit is configured to change the first threshold to different values for the case where the output polarity is switched from the forward polarity to the reversed polarity and for the case where the output polarity is switched from the reversed polarity to the forward polarity. 
However, it would been obvious to one of ordinary skill in the art to recognize the values of the first threshold is a result-effective variable that is determined through routine optimization to arrive at different values based on the desired application i.e. re-striking is ensured. Doing so would ensure that surge voltage at the transistors are reduced during polarity change. See MPEP 2144.05, Section II (Routine Optimization), Section A and B. 

Response to Argument
Applicant's arguments filed on 04/04/2022 have been considered but they are considered moot in view of a new ground of rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Terayama (US 5220151) discloses the forward polarity (straight polarity) being a state in which a potential of the workpiece (work 106) is higher than that of the welding electrode (electrode 105) (current Isp flows from work106 to electrode 105), the reversed polarity (reverse polarity) being a state in which the potential of the workpiece is lower than that of the welding electrode (current Isp flows from electrode 105 to the work 106) (col. 2, lines 9-16).